USCA11 Case: 19-14908     Date Filed: 11/17/2020   Page: 1 of 2



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                 No. 19-14908
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 1:17-cr-00292-ELR-AJB-4



UNITED STATES OF AMERICA,
                                                                  Plaintiff-Appellee,

                                    versus

JOSE A. CALVILLO,
a.k.a. Franco de Villa,
a.k.a. Ruben Martinez,
a.k.a. Martinpuga,
a.k.a. Tobias Franco,
a.k.a. Nervios,
a.k.a. Primo,
                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                              (November 17, 2020)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and LUCK, Circuit
Judges.
          USCA11 Case: 19-14908       Date Filed: 11/17/2020   Page: 2 of 2




PER CURIAM:

      Sydney Strickland, appointed counsel for Jose Calvillo in this direct criminal

appeal, has moved to withdraw from further representation of Calvillo and filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that Strickland’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, Strickland’s motion to withdraw is

GRANTED, and Calvillo’s conviction and sentence are AFFIRMED.




                                          2